Citation Nr: 0028799	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  94-44 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right hip disability 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran had active service from October 1965 to March 
1967.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1994 rating 
decision of the Louisville, Kentucky, Regional Office of the 
Department of Veterans Affairs (VA).  In a December 16, 1997, 
decision, the Board denied the veteran's claims for service 
connection for right hip disability and lumbar spine 
disability on both direct and secondary bases.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).

In a July 1998 Order, the Court granted a Joint Motion by VA 
and the appellant and vacated that part of the December 1997 
Board decision which had denied entitlement to service 
connection on a secondary basis for right hip disability and 
for lumbar spine disability.  In December 1998, the Board 
remanded the case for further development in keeping with the 
Joint Motion of the parties.  In January 1999, the claims 
file was transferred to the Cleveland, Ohio, Regional Office 
(RO) due to a change of residence by the veteran.  The case 
is now again before the Board for appellate review. 

The Board observes here that while on remand from the Board, 
the RO granted entitlement to service connection for disk 
disease of the lumbosacral spine by rating decision in 
February 2000.  That action constituted a full grant of the 
benefit sought on appeal as to that issue.  Accordingly, only 
the right hip disability issue remains in appellate status. 

In an August 2000 Appellant's Brief, the veteran's 
representative's raises the question of entitlement to 
service connection for left knee genu recurvatum.  A claim 
for this benefit was denied by a prior rating decision, and 
the veteran's representative appears to challenge the 
finality of that prior determination.  The Board views the 
matter raised by the representative as involving a left knee 
disability which is separate from the left knee disability 
which has already been service-connected.  The Board 
therefore does not consider the new matter to be inextricably 
intertwined with the issue currently on appeal.  Accordingly, 
matter involving a claim of entitlement to service connection 
for left knee genu recurvatum is hereby referred to the RO 
for appropriate action.


REMAND

The Board's December 16, 1997, decision found the veteran's 
claim to be well-grounded, and that fact was noted in the 
Joint Motion which was the basis for the July 1998 Court 
Order which vacated only that part of the December 16, 1997, 
Board decision which had denied service connection for right 
hip disability on a secondary basis.  With a well-grounded 
claim arises a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  

The December 1998 Board remand directed that a VA examination 
be accomplished, in part, for the purpose of obtaining a 
medical opinion as to whether the right hip disability is due 
to or the result of the service-connected left knee 
disability or was aggravated by the service-connected left 
knee disability.  The remand directed that "a complete 
rationale for all opinions expressed must be provided."  

The veteran underwent VA examination in June 1999.  After 
examining the veteran and reviewing the claims file, the 
examiner reported in pertinent part that the right hip 
disorder or degeneration of the hip was not caused by the 
service-connected left knee disability, nor was the right hip 
aggravated by the service-connected left knee disability.  
However, the examiner offered no reasons whatsoever for that 
opinion.  The underlying question of the relationship between 
the right hip and left knee disabilities involves some 
medical complexity and an explanation from a medical 
professional is necessary to allow for informed appellate 
review.  Moreover, as the December 1998 remand directed that 
a rationale be provided for any medical opinion offered, the 
Board is required to ensure compliance with that directive.  
Stegall v. West, 11 Vet.App. 268, 271 (1998). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims file 
to the examiner who conducted the June 2, 
1999, VA joints examination.  After 
reviewing the examination report and the 
claims file, the examiner should furnish 
a detailed rationale for the medical 
opinion offered that the right hip 
disorder was not due to or a result of 
the service-connected left knee 
disability and was not aggravated by said 
left knee disability.  If the examiner 
who conducted the June 2, 1999, 
examination is no longer available, then 
the RO should schedule the veteran for 
another VA examination before another 
examiner for the purposes of examining 
the veteran, reviewing the claims file 
and offering an opinion (with a detailed 
supporting rationale) as to whether the 
right hip disorder was due to or the 
result of the service-connected left knee 
disorder or was aggravated by the 
service-connected left knee disorder.  

2.  After completion of the above, the RO 
should review the examination report to 
ensure that a detailed rationale for all 
opinions expressed has been provided.  If 
not, appropriate action to obtain such a 
detailed rationale should be undertaken. 

3.  The RO should then review the 
expanded record and determine if service 
connection for right hip disability is 
warranted under 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet.App. 439 (1995).  
If the benefit sought remains denied, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure compliance with the December 1998 remand.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the issue on appeal. 



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



